DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed 05 March 2021 is entered.  Claims 1-20 are currently pending in the application.  Claims 17-19 are withdrawn.  The rejections of record from the office action dated 07 December 2020 not repeated herein have been withdrawn.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann et al. (US 2010/0264353 A1) and Davis et al. (US 6,703,127 B2).
Regarding claims 1-5 and 9-16, Hartmann discloses various types of articles comprising a composite comprising a composition comprising a polymer and at least one phase change material (PCM), for example a foam material or a fiber comprising a polymer and a combination of PCMs including microencapsulated PCMs (mPCM) and unencapsulated PCMs dispersed throughout the polymer matrix, or coated onto a 
Hartmann does not disclose that the first or second phase-change material comprise a C10-C44 alkane or C10-C35 alkane or that the encapsulated second phase change material has a mean particle size less than 50 micrometers.
Davis discloses a phase change material comprising paraffinic hydrocarbons having 13 to 28 carbon atoms, wherein the PCMs may be encapsulated in capsules form 2 to 50 microns (i.e. overlapping C10-C44 alkane, C10-C35 alkane; overlapping mean particle size less than 50 micrometers) (C2/L44-55, C3/L30-C4/L10).
Hartmann and Davis are analogous art because they both teach about phase change materials.  It would have been obvious to use the phase change 
Regarding claim 2, Hartmann discloses an embodiment comprising a fiber having a polymer matrix comprising natural rubber ([0121]).
 Regarding claim 3, Hartmann discloses that the PCMs may have a melting temperature of between -10°C and 100°C  ([0134]) (i.e. overlapping a melting temperature of 5°C to 70°C).  Alternatively, it would have been obvious to use PCMs with melt temps in the recited ranges depending on the end use of the article and the amount of heat insulation properties desired.
Regarding claims 4-5, Hartmann discloses that the PCMs may be different or the same (i.e. first and second phase-change materials are different; first transition  temperature and second transition temperature identical or different) ([0231]).
Regarding claim 9, Hartmann discloses the loading level of the PCM may be about 1 to about 100 wt% (i.e. overlapping 5 wt% to 20 wt% of the polymer ad 50 wt % to 95 wt% of a phase-change composition) ([0231]).  It would have been obvious to pick amounts in the disclosed range.  Alternatively, it would have been obvious to adjust the amounts of polymer and PCM depending on the mount of thermal insulation vs. properties of the material such as processing properties.  
Regarding claim 10, while there is no disclosure of the amounts of encapsulated and unencapsulated PCMs relative to each other, it is the examiner’s positon that it would have been obvious to have them in the recited range depending on the end use In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Regarding claim 11, Hartmann discloses that the article may be used for films (i.e. film) ([0142]).  Therefore, it would have been obvious to make the article of Hartman a film in order to provide a film with the advantage of being protected from thermal extremes.
Regarding claims 13 and 15, Hartmann discloses that the article may comprise a multilayer laminate having PCMs in any or all layers or comprising a coating coated onto a substrate, the coating with a polymeric binder matrix and PCMs (i.e. further comprising a layer at least partially coating the surface of the composite; coating comprising polymer or coating composite comprising a phase-change material) ([0175]-[0177]).
Regarding claim 14, it is the examiner’s position that any layer in the multilayer laminate of Figure 11 could be considered to be an adhesive layer.  Alternatively it is the examiner’s position that it is well known in the art to use adhesives to adhere layers to each other and would have been obvious to do so.

	Regarding claim 20, Hartmann discloses that the article may be used for electronics and electrical articles (i.e. electronic device) ([0195]).  Therefore, it would have been obvious to make the article of Hartmann an electronic device in order to provide an electronic device with the advantage of being protected from thermal extremes.

Response to Arguments

Applicant's arguments filed 05 March 2021 have been fully considered but they are not persuasive.
Applicant argues that the instant invention provides the unexpected results of a combination of high latent heat capacity and energy absorption, which leads to improved heat management, lower heat buildup, fewer problems and faster processor speeds as well as having good handling and mechanical properties.
However, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 
Applicant argues that the examples of Hartman fail to have latent heats of at least 100 J/g.
However, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).
Applicant argues that Davis does not disclose latent heats of at least 100 J/g.
However, note that while Davis does not disclose all the features of the present claimed invention, Davis is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely a phase change material comprising paraffinic hydrocarbons having 13 to 28 carbon atoms, wherein the PCMs may be encapsulated in capsules form 2 to 50 microns (i.e. overlapping C10-C44 alkane, C10-C35 alkane; overlapping .

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880.  The examiner can normally be reached on 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES C YAGER/           Primary Examiner, Art Unit 1782